Title: To George Washington from William Heath, 9 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands August 9. 1782
                  
                  I was yesterday honored with yours of the 7th—Major Keith has requested that his trial may not commence until general Paterson returns, which will probably be eight or ten days.
                  I believe captain Dorrence will decline superintending the general hospital.  I have desired general Huntington to ascertain the matter fully.  I have the honor to be, With the greatest respect, Your excellency’s Most obedient servant,
                  
                     W. Heath
                  
               